Rice, J.
The original action was replevin for a quantity of mill logs, and, by agreement of parties, was referred to George Downes, Esq., under a rule of Court, which, however, is not among the papers in the case. By the copy of the judgment, it appears, that not only this action, but all suits, claims and demands, between the parties, were referred. Prom the argument of the counsel for the plaintiff in error, we infer that an agreement in writing was entered into by the parties, containing the following stipulations: — “It is agreed, that the referee shall treat this action as if it were assumpsit, and may award accordingly, and no objection shall be made to the award.”
Under this rule, ds modified and enlarged by the above agreement, a hearing of the parties was had and an award made by the arbitrator, which was accepted by the Court without objection, and judgment entered thereon.
This judgment the plaintiff in error now seeks to reverse, for the reasons alleged in his application. Without inquiring whether the errors assigned, are errors of fact or of law, it is proposed to consider whether the record discloses error of any description.
It will be perceived, that the authority conferred upon the arbitrator was very general.
*236He was not restricted by the technical form of the action referred, and was authorized to consider all suits, claims and demands between the parties. It was manifestly the intention of the parties that all existing controversies between them should be adjusted.
What demands, or how many actions existed between the parties, the record does not disclose, nor does it disclose the claims, which were made by one party or the other. So far as appears, all matters in controversy were presented to, and adjudicated by, the arbitrator. A specific sum in damages was awarded the original plaintiff, for which judgment has been entered. A lien was also provided on property in the hands of the original plaintiff, for the satisfaction of that judgment. It is contended that the arbitrator erred in not determining, specifically, who was entitled to the possession of the logs replevied. If the action of replevin alone had been referred, such would have been his duty. But his powers were enlarged, and he was expressly required to take into consideration other matters, and authorized to make his award in a different form.
Then it is further contended that he exceeded his authority,^ providing the lien upon the logs. Whether the right to such lien was not one of the claims of the original plaintiff, does not distinctly appear. From the character of his suit, we think it may be legitimately inferred that such was the fact, and that the arbitrator found that he had a special property in the logs replevied, to secure the indebtedness of the original defendant, (plaintiff in error,) to him.
But oven if the arbitrator, in this, exceeded his authority, and without reference to the stipulation, that “ no objection shall be made to the award,” the judgment may be maintained. It is well settled, that an award, good in part and bad in part, may be sustained as to that part which is good, unless so connected, that they cannot be separated. In this case, if the lien is not maintained, it is not perceived how the judgment for the specific sum awarded, can be affected. Certainly the plaintiff in error cannot be injuriously affect*237ed by such a result. But we do not intimate that any portion of the award is bad. On the contrary, we are of the opinion that it may all be maintained. By paying the sum awarded against him, the plaintiff in error may entitle himself to the possession of the property referred to in the award, and if it should be withheld, it would be restored to him by a decree of this Court. Or if he does not elect to pay, he will then be entitled to a restoration of the residue, after the amount of the award has been realized from the proceeds thereof. We are unable to perceive any uncertainty in the award, or any difficulty in entering judgment thereon, or in carrying it into effect. Nor do we perceive, that the arbitrator omitted to act upon and dispose of all matters submitted to him, nor that he has exceeded his authority in the premises. The original judgment must therefore be affirmed.